DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-8, in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious or undue search burden to sufficiently search and examiner the four separate embodiments of limb circumference measurement apparatuses. This is not found persuasive because each of the different species recite mutually exclusive structural elements that are not obvious variants and would require completely separate searches from one another.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surrounding component” in claim 1, “first measurement module” in claim 1, “second measurement module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites the limitations “wherein the first measurement module is used to move alone the longitudinal axis of the limb and meanwhile measure the length of the limb” and “and the second measurement module is used to measure the length of the encircling part simultaneously when the first measurement module move alone the limb”, which it appears should instead recite “wherein the first measurement module is used to move along the longitudinal axis of the limb and meanwhile measure the length of the limb” and “and the second measurement module is used to measure the length of the encircling part simultaneously when the first measurement module move along the limb”.  
Claim 3 recites the limitation “the roller is used to roll alone the longitudinal axis of the limb”, which it appears should instead recite “the roller is used to roll along the longitudinal axis of the limb”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (KR 101791495 B1; machine translation attached).

Regarding claim 1, Song et al. discloses an apparatus for measurement of a limb circumference, comprising: 
a pull string module (21), comprising a surrounding component, wherein the surrounding component comprises an encircling part disposed around a limb (5) of an individual (see Figures 1-3 and [0029]); 
a first measurement module (41) disposed at the pull string module, and wherein the first measurement module is used to move alone the longitudinal axis of the limb and meanwhile measure the length of the limb (see [0041]-[0045]); and 
a second measurement module (35) disposed at the pull string module, and the second measurement module is used to measure the length of the encircling part simultaneously when the first measurement module move alone the limb, so as to determine the limb circumference (see [0039]-[0040]).
Regarding claim 2, Song et al. discloses the pull string module comprises: 
a constant-force spring set (51) (see Figures 1-2 and [0049]); 
a connecting wire (33) having two ends, and one end of the connecting wire is connected to the constant-force spring set (see Figures 1-2 and [0037] and [0049]); and wherein 
the surrounding component is a bead chain (23, 25), and the bead chain is connected to the other end of the connecting wire (see Figures 1-2 and [0037] and [0049]).
Regarding claim 3, Song et al. discloses the first measurement module comprises: 
a roller (43) connected to the bead chain, and the roller is used to roll alone the longitudinal axis of the limb (see Figures 1-2 and [0043]-[0045]); and 
a first angle detector (45) connected to the roller, and the first angle detector is used to measure the rotation angle of the roller (see Figures 1-2 and [0045]).
Regarding claim 4, Song et al. discloses the second measurement module comprises: 
a ratchet (“rotating structure inside the housing”) disposed on the bead chain, and wherein the ratchet is driven to rotate by the bead chain (see Figures 1-2 and [0040]); and 
a second angle detector (35) connected to the ratchet, and the second angle detector is used to measure the rotation angle of the ratchet (see Figures 1-2 and [0040]).  
Regarding claim 5, Song et al. discloses the first angle detector is further used to transmit the rotation angle of the roller to an outer computing device which converts the rotation angle of the roller to the length of the limb; and the second angle detector is further used to transmit the rotation angle of the ratchet to an outer computing device which converts the rotation angle of the ratchet to the circumference of the limb (see [0054]-[0057]).  
Regarding claim 6, Song et al. discloses the computing device is a mobile device or a computer (see [0054]-[0057]).
Regarding claim 7, Song et al. discloses a first connecting rod module, wherein the roller is disposed at the first connecting rod module, so as the roller is alongside the surface of the limb (see Figures 1-2 and [0044]).
Regarding claim 8, Song et al. discloses a double pull string module, wherein the roller is disposed at the double pull string module, so as the roller is alongside the surface of the limb (see Figures 1-2 and [0044]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791